[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant's first assignment of error not well-taken, and his second assignment of error well-taken, the judgment of the Lucas County Court of Common Pleas is reversed at appellees' costs. Pursuant to App.R. 12(B), this court denies appellees' motion for summary judgment. This matter is remanded to the trial court for further proceedings. See Opinion and Judgment Entry by Knepper, J., on file. Handwork, P.J., Resnick and Knepper, JJ., concur.
* * *